Case 9:18-cv-80176-BB Document 133 Entered on FLSD Docket 03/29/2019 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                       DR. WRIGHT’S REQUEST FOR
                     SPECIFIC RELIEF ON PLAINTIFFS’
            DOCUMENT PRODUCTION AND FOR A DISCOVERY STATUS
        CONFERENCE BEFORE IRA KLEIMAN’S DEPOSITION ON APRIL 8, 2019

         Dr. Wright respectfully requests an order from the Court instructing plaintiffs to produce

  by mid-day on Tuesday, April 2, 2019, the 2,136 documents from David Kleiman’s electronic

  devices and email account that are responsive to the search terms related to bitcoin, Craig

  Wright, and plaintiff W&K, as agreed by plaintiffs at the discovery conference on Tuesday,

  March 26, 2019. Dr. Wright also requests a status conference before the scheduled deposition of

  Ira Kleiman on April 8, 2019, to address the scope of the privilege asserted by plaintiffs as to the

  topics identified for Ira Kleiman’s deposition. The facts leading up to this request are set forth in

  our previous submission [D.E. 131] and are incorporated below.

         On Thursday, during our in-person meeting with plaintiffs’ counsel, we learned for the

  first time two critical facts that not only flatly contradict what plaintiffs represented to the Court

  at the discovery conference on Tuesday, but may also materially affect discovery. Specifically,

  this entire case centers on Dave Kleiman—plaintiffs allege that Dr. Wright stole bitcoins and

  intellectual property from Dave. Yet, plaintiffs have slow walked their production of Dave’s
Case 9:18-cv-80176-BB Document 133 Entered on FLSD Docket 03/29/2019 Page 2 of 5




  documents, despite the critical importance of those documents. At Tuesday’s hearing, we

  expressed our concern that we have not received a single document from Dave that is relevant to

  plaintiffs’ claims. Plaintiffs’ justification for delaying Dave’s production was that there are

  “literally hundreds of thousands of documents from Dave Kleiman” that have to be reviewed

  before they can be produced:

         MR. FREEDMAN: Yes. So the problem is, your Honor, there are literally
         hundreds of thousands of documents from Dave Kleiman. Those documents
         have to be reviewed for privilege and they have -- somebody has to look at them
         before they go out the door. Like I said, we have seven people reviewing it, but
         that is why search terms were invented, right, so we don't have to review hundreds
         of thousands of documents and just hand them over to the defendant. I can’t hand
         over documents just like that.

  Hr’g Tr. 21:13-21 [D.E. 131-1] (emphasis added)

         This statement is inaccurate. During our in-person meeting with plaintiffs’ counsel, we

  learned that the “universe” of Dave’s documents stored on his devices, without running any

  search terms, is 31,304. Of those documents, only 1,833 respond to search terms relating to Dr.

  Wright, W&K, or bitcoin. We also learned for the first time yesterday, that plaintiffs have only

  accessed one of Dave’s five email accounts. That single email account has only 303 documents

  that respond to search terms relating to Dr. Wright, W&K, and bitcoin. We haven’t received any

  of these documents that total 2,136.1

         Furthermore, at Tuesday’s hearing we asked that the Court address another problem—

  plaintiffs’ productions thus far has mostly consisted of troves of Ira Kleiman’s emails that appear

  to have been culled directly from his spam or junk email folders (i.e. CompUSA advertisements,



  1
    Plaintiffs are also, for the first time, lodging a new objection to producing Dave’s documents on
  the basis that a large amount of Dave’s documents are purportedly privileged because they
  consist of forensic work that he did as an expert witness for attorneys in other cases. Apart from
  the fact that this objection should have been made long ago, it’s not clear how these documents
  are privileged or why they would turn up in searches related to Dr. Wright, W&K, and bitcoin.
                                                    2
Case 9:18-cv-80176-BB Document 133 Entered on FLSD Docket 03/29/2019 Page 3 of 5




  Quora article recommendations, pictures of horses, and other online-sale solicitations). To help

  put an end to this nonsense production, we asked that the plaintiffs prioritize—from the

  purported “universe” of over a million documents—production of documents relating to Dr.

  Wright, W&K, or bitcoin by Friday (today):

         What I would request, your Honor, is that the prioritization starts with Craig
         Wright, move to W&K, and then move to Bitcoin so that we're not receiving Google
         Ads, Craig's List ads, CoRA Forum reviews. So that the next production we get
         on Friday is going to be a subset of the million documents of documents that are
         actually relevant to their claims.

  D.E. 131-1 at 27:16-22 (emphasis added). Plaintiffs agreed to this request. Id. at 28:14-15 (the

  Court stating that “Ms. McGovern, I think he agreed to what you asked for. So we are good

  there.”). Plaintiffs are now telling us that they are not producing these documents on Friday.

         Given the seriousness of plaintiffs’ allegations, the amount of party and judicial resources

  spent addressing discovery issues, and plaintiffs’ representations to the Court to justify their

  delay in producing Dave’s documents, it is deeply troubling that we are learning these “new”

  facts just yesterday. Had plaintiffs disclosed that they had only 31,304 documents from Dave, of

  which only 2,136 respond to basic search terms, the parties would not have had to devote so

  much time coming up with search terms because they were unnecessary. Had plaintiffs told us

  earlier that they only had access to one of Dave’s email accounts, we could have taken steps to

  access the other email accounts (i.e. subpoenas). Had plaintiffs disclosed the truth about Dave’s

  documents, the Court would have likely ordered production of Dave’s documents long ago,

  which would have saved considerable time and resources, accelerated the discovery process, and

  moved this case forward.

         We have also asked plaintiffs for a meet-and-confer regarding certain of their discovery

  responses, but we have not heard from them. See B. Paschal email to V. Freedman, dated March

  27, 2019 [D.E. 131-3]. It is important to resolve plaintiffs’ objections to our discovery requests,
                                                    3
Case 9:18-cv-80176-BB Document 133 Entered on FLSD Docket 03/29/2019 Page 4 of 5




  because we are deposing Ira on April 8, and certain interrogatories and document requests

  correspond to the topics of Ira’s deposition that we sent plaintiffs. Specifically, our

  interrogatories and document requests sought information regarding the identity of Ira’s

  litigation funder, how much money Ira received from that funder, and whether Ira assigned any

  portion of his cause of action to that funder. Plaintiffs objected that the information is privileged.

  Plaintiffs have also indicated their intention to object to questions of Ira relating to the steps that

  plaintiffs took to access Dave’s electronic devices. We intend to ask Ira these questions at his

  deposition and an advanced ruling on them will avoid instructions not to answer.

                                       REQUEST FOR RELIEF

          Dr. Wright respectfully requests the following specific relief:

          (1)     Plaintiffs produce the 2,196 responsive Dave documents on April 2, so that Dr.

  Wright’s counsel has an opportunity to review them before Dr. Wright’s April 4 deposition; and

          (2)     That the Court allow a status conference in advance of Ira’s April 8 deposition, so

  the Court can rule on plaintiffs’ privilege objections.

                                                         Respectfully submitted,

                                                         RIVERO MESTRE LLP
                                                         Attorneys for Dr. Craig Wright
                                                         2525 Ponce de Leon Boulevard, Suite 1000
                                                         Miami, Florida 33134
                                                         Telephone: (305) 445-2500
                                                         Fax: (305) 445-2505
                                                         Email: arivero@riveromestre.com
                                                         Email: amcgovern@riveromestre.com
                                                         Email: arolnick@riveromestre.com
                                                         Email: bpaschal@riveromestre.com

                                                         By: s/ Andres Rivero
                                                         ANDRES RIVERO
                                                         Florida Bar No. 613819
                                                         ALAN H. ROLNICK
                                                         Florida Bar No. 715085
                                                         AMANDA MCGOVERN
                                                         Florida Bar No. 964263
                                                         BRYAN L. PASCHAL

                                                     4
Case 9:18-cv-80176-BB Document 133 Entered on FLSD Docket 03/29/2019 Page 5 of 5



                                                       Florida Bar No. 091576

                                CERTIFICATE OF CONFERRAL

          I certify that on March 28, 2019, counsel for Dr. Wright spoke with counsel for plaintiffs,
  in person, regarding relief sought in this motion. Plaintiffs object.

                                                                     _ /s/Andres Rivero
                                                                        ANDRES RIVERO

                                  CERTIFICATE OF SERVICE

         I certify that on March 29, 2019, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                                     _ /s/Andres Rivero
                                                                        ANDRES RIVERO




                                                   5
